PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,485,290
Issue Date: 26 Nov 2019
Application No. 15/696,373
Filing or 371(c) Date: 6 Sep 2017
Attorney Docket No. 29602.154

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on Petition To Correct Assignee Name Under CFR 3.81, filed October 26, 2020, to correct the spelling of assignee’s name on the front page of the above-identified patent by way of a Certificate of Correction.

The petition under 37 CFR §3.81(b) is DISMISSED.

Petitioner has failed to comply with 37 CFR 3.81(b), in this regard, petitioner has failed to submit the statement that the assignment was submitted for recordation as set forth in §3.11 before issuance of the patent.  For this reason, the petition cannot be granted at this time.
    
37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in §3.11 before issuance of the patent, and must include a request for a certificate of correction under §1.323 of this chapter (accompanied by the fee set forth in §1.20(a) and the processing fee set forth in §1.17(I) of this chapter.


Telephone Inquiries related this decision should be directed to the undersigned at 
(571)272-3213.


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Examiner
Office of Petitions